Name: 94/575/EC: Commission Decision of 20 July 1994 determining the control procedure under Council Regulation (EEC) No 259/93 as regards certain shipments of waste to certain non-OECD countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  organisation of transport;  trade;  cooperation policy;  tariff policy
 Date Published: 1994-08-25

 Avis juridique important|31994D057594/575/EC: Commission Decision of 20 July 1994 determining the control procedure under Council Regulation (EEC) No 259/93 as regards certain shipments of waste to certain non-OECD countries (Text with EEA relevance) Official Journal L 220 , 25/08/1994 P. 0015 - 0020 Finnish special edition: Chapter 15 Volume 13 P. 0209 Swedish special edition: Chapter 15 Volume 13 P. 0209 COMMISSION DECISION of 20 July 1994 determining the control procedure under Council Regulation (EEC) No 259/93 as regards certain shipments of waste to certain non-OECD countries (Text with EEA relevance) (94/575/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community (1), and in particular Article 17 (3) thereof, Whereas Article 1 (3) (a) of Regulation (EEC) No 259/93 excludes from the scope of application of the Regulation shipments of waste destined for recovery only and listed in Annex II thereto, except as provided for by, inter alia, Article 17 (1), (2) and (3); Whereas in accordance with Article 17 (1) the Commission has notified to every country to which the OECD Council Decision of 30 March 1992 on the control of transfrontier movements of wastes destined for recovery operations does not apply the list of waste included in Annex II to Regulation (EEC) No 259/93, and has requested confirmation that such waste is not subject to control in the country of destination or has asked that such country indicate where such waste should be subject to the control procedures which apply to waste listed in Annex III or IV to the Regulation, or to the procedure laid down in Article 15 thereof; Whereas certain countries have indicated that such waste should be subject to one of those control procedures; Whereas the Commission has notified those cases to the Committee established pursuant to Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste (2), as last amended by Directive 91/692/EEC (3); Whereas under Article 17 (3), where such waste is subject to control in the country of destination or upon request of such a country exports of such waste to that country shall be subjected to control; Whereas the Commission is required to determine, in consultation with the country of destination, which of the control procedures shall apply, HAS ADOPTED THIS DECISION: Article 1 1. The control procedure applicable to wastes listed in Annex III to Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex A to this Decision with respect to those categories of waste listed in Annex II to the aforesaid Regulation which are also set out in Annex A. 2. The control procedure applicable to wastes listed in Annex IV to Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex B to this Decision with respect to those categories of waste listed in Annex II to the aforesaid Regulation which are also set out in Annex B. 3. The control procedure laid down in Article 15 of Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex C to this Decision with respect to those categories of waste listed in Annex II to the aforesaid Regulation which are also set out in Annex C. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 July 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 30, 6. 2. 1993, p. 1. (2) OJ No L 194, 25. 7. 1975, p. 39. (3) OJ No L 377, 31. 12. 1991, p. 48. ANNEX A Countries to which shipments of certain categories of waste listed in Annex II (the 'green' list) to Council Regulation (EEC) No 259/93 should be carried out under the control procedure applying to waste listed in Annex III (the 'amber' list) to the Regulation are set out below. The categories of waste listed in Annex II which are covered are also given MACAU: All types. POLAND: All types except: The following types included in section K ('Wastes arising from agro-food industries'): 2301 00 Dried, sterilized and stabilized flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption but fit for animal feed or other purposes; greaves 2302 00 Bran, sharps and other residues, whether or not in the form of pellets derived from the shifting, milling or other working of cereals or of leguminous plants 2303 00 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets 2304 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil, used for animal feed 2305 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of ground-nut (peanut) oil, used for animal feed 2306 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable oil, used for animal feed. THAILAND: 1. The following types included in section A ('Metal and metal-alloy wastes in metallic, non-dispersible form'): (a) The following waste and scrap of non-ferrous metals and their alloys: 7503 00 Nickel waste and scrap, 7802 00 Lead waste and scrap, 8105 10 Cobalt waste and scrap, 8107 10 Cadmium waste and scrap, 8110 00 Antimony waste and scrap, 8112 11 Beryllium waste and scrap, 8112 20 Chromium waste and scrap, 8112 40 Vanadium waste and scrap, 8112 91 Wastes and scrap of: - Hafnium, - Indium, - Niobium, - Rhenium, - Gallium, - Thallium, 2805 30 Thorium and rare earths waste and scrap, 2804 90 Selenium waste and scrap, 2804 50 Tellurium waste and scrap. 2. All types included in section B ('Other metal-bearing wastes arising from melting, smelting and refining of metals'). 3. The following types included in section C ('Wastes from mining operations'): 2529 21 Feldspar; leucite; nepheline and nepheline syenite; fluorspar - containing by weight 97 % or less of calcium fluoride. 4. All types included in section D ('Solid plastic wastes'). 5. All types included in section F ('Glass waste in non-dispersible form'). 6. All types included in section G ('Ceramic wastes in non-dispersible form'). 7. All types included in section I ('Rubber wastes'). 8. The following types included in section M ('Other wastes'): 2621 Coal fired power station fly ash, bottom ash and slag tap: - Waste straw, - Broken concrete, - Spent catalysts: - Fluid catalytic cracking (FCC) catalysts, - Precious metal bearing catalysts, - Transition metal catalysts, - Deactivated fungus mycelium from penecillin production to be used as animal feed. 2618 00 Granulated slag arising from the manufacture of iron and steel. 2619 00 Slag arising from the manufacture of iron and steel. 3103 20 Basic slag arising from the manufacture of iron and steel for phosphate fertilizers and other use. 2621 00 Slag arising from copper production, chemically stabilized, having a high iron content and processed according to industrial specifications mainly for construction and abrasive applications. 2621 00 Neutralized red mud from alumina production. 2621 00 Spent activated carbon, - Sulphur in solid form. ANNEX B Countries to which shipments of certain categories of waste listed in Annex II (the 'green' list) to Council Regulation (EEC) No 259/93 should be carried out under the control procedure applying to waste listed in Annex IV (the 'red' list) of the Regulation are set out below. The categories of waste listed in Annex II which are covered are also given: ARGENTINA: All types. BRAZIL: 1. The following types of waste included under section A ('Metal and metal-alloy wastes in metallic, non-dispersible form') (a) The following frrous waste and scrap ingots of iron or steel: 7204 10 Waste and scrap of cast iron, 7204 21 Waste and scrap of stainless steel, 7204 29 Waste and scrap of other alloy steels, 7204 30 Waste and scrap of tinned iron or steel, 7204 41 Turnngs, shavings, chips, milling waste, filings trimmings and stampings, whether or not in bundles, 7204 49 Other ferrous scrap and waste, 7204 50 Remelting scrap ingots. (b) The following waste and scrap of non-ferrous metals and their alloys: 7404 00 Copper waste and scrap, 7503 00 Nickel waste and scrap, 7602 00 Aluminium waste and scrap, ex 7802 00 Lead waste and scrap, 7902 00 Zinc waste and scrap, ex 8102 91 Molybdenum waste and scrap, ex 8103 10 Tantalum waste and scrap, 8104 20 Magnesium waste and scrap, ex 8108 10 Titanium waste and scrap, ex 8111 00 Manganese waste and scrap, ex 8112 20 Chromium waste and scrap, ex 8112 40 Vanadium waste and scrap. 2. The following types of waste included under Section M ('Other wastes'): 2618 00 Granulated slag arising from the manufacture of iron and steel, ex 2619 00 Slag arising from the manufacture of iron and steel. CROATIA: All types. CZECH REPUBLIC: All types. ESTONIA: 1. The following types included in section A ('Metal and metal-alloy wastes in metallic, non-dispersible form' The following waste and scrap of non-ferrous metals and their alloys: 7802 00 Lead waste and scrap, 8107 10 Cadmium waste and scrap, 8110 00 Antimony waste and scrap, 8112 11 Berlyllium waste and scrap, 8112 91 Thallium waste and scrap, 2805 30 Thorium and rare earths waste and scrap, 2804 90 Selenium waste and scrap, 2804 50 Tellurium waste and scrap. 2. The following types included in section D ('Solid Plastic Wastes'): (a) Waste parings and scrap of plastics: 3915 30 - Of polymers of vinyl chloride. (b) Resins and condensation products of: - Urea formaldehyde resins, - Phenol formaldehyde resins, - Melamine formaldehyde resins, - Epoxy resins, - Alkyd resins, - Polyamides. 3. The following types included in section I ('Rubber Wastes'): 4012 20 Used pneumatic tyres. 4. The following types included in section M ('Other wastes'): - Motor vehicle wrecks, drained of fluids, - Anode butss of petroleum coke and bitumen, - Flue gas desulphurization (FDG) gypsum, - Coal-fired power station fly ash, bottom ash and slag tap, - Spent catalysts: - Fluid catalytic cracking (FCC) catalysts, - Precious metal bearing catalysts, - Transition metal catalysts. 2618 00 Granulated slag arising from the manufacture of iron and steel, 2619 00 Slag arising from the manufacture of iron and steel, 2621 00 Slag arising from copper production, chemically stabilized, having a high iron content and processed according to industrial specifications mainly for construction and abrasive applications, 2621 00 Neutralized red must from alumina production, 2621 00 Spent activated carbon, - Sulphur in solid form, - Sodium, calcium, potassium chlorides. ISRAEL: All types. LITHUANIA: All types. MALAYSIA: All types. MALTA: All types. SLOVAK REPUBLIC: All types. TRINIDAD AND TOBAGO: All types. ANNEX C Countries to which shipments of certain categories of waste listed in Annex II (the 'green' list) to Council Regulation (EEC) No 259/93 should be carried out under the control procedure laid down in Article 15 thereof are set out below. The categories of waste listed in Annex II which are covered are also given BELARUS: All types.